Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to applicant’s amendment submitted on 02/26/2021. Claims 1-50 and 55-57 have been previously cancelled. Claims 51 and 63 have been amended. Claim 93 is newly added. The drawing has been amended to show the claim features with a replacement sheet, and the specification has been amended associates with the drawings. Thus, claims 51-54 and 58-93 are pending in the instant application.
Allowable Subject Matter
Claims 51-54 and 58-93 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 51 and 63 including:
“wherein the device is configured to operate in a pulsed mode in which time intervals in which the piezoelectric transformer is activated and pause intervals in which the piezoelectric transformer is deactivated alternate, wherein the piezoelectric transformer is activated in the time intervals based on the time circuit without taking into account other operating parameters of the piezoelectric transformer, wherein the piezoelectric transformer is deactivated in the pause intervals based on the time circuit, wherein a length of a pause interval is determined by a purely time-based control system.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571)272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        03/02/2021